DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, and 16 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US Patent Application Publication No. 2017/0193200 (“Hsu”) in view of Michael Reutlinger, et al., “Nonlinear dimensionality reduction and mapping of compound libraries for drug discovery,” Journal of Molecular Graphics and Modelling 34 pp. 108–117 (2012) (“Reutlinger”).
Claim 1. Hsu discloses A computer implemented method of generating new chemical compounds (Hsu, [0001] “The present invention relates to chemical structure design and more particularly to designing chemical structures that can possess multiple intended chemical and physical properties.”), comprising: 
preparing a feature vector for each of a plurality of chemical compounds for which a chemical or physical property is known (Hsu, Fig. 4 410 [0051] “The method 400 includes the inputting of structural features 410 as vectors. The structural feature vectors 410 may be input by a user and may include the number of heavy atoms (# of HAs: x1), the number of ring structures (# of Rings: x2) , the number of each non-carbon atom, the number of each constituent (such as, # of - OH: xN), the number of double bonds, and the number of triple bonds.”); 
compressing each of the feature vectors into a relational vector (Hsu, Fig. 2 220 Compress, Fig. 4 420 dimension reduction, or compression process, Fig. 6 604 Vector 
decompressing the new relational vector to a candidate feature vector (Hsu, Fig. 2 250 decompression, Fig. 5 540 inverse dimension reduction, Fig. 6 610 Scalar Decompressor, [0037] “At step 250, the structural feature values are decompressed. During decompression, the predicted structural feature values are transformed into vectors by inverse PCA or SAE.”); and 
generating a new chemical structure from the candidate feature vector (Hsu, [0038] “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors. In an embodiment of the present principles, the chemical compound candidates are configured by manipulating Simplified Molecular-Input Line-Entry System (SMILES) strings.”).
While Hsu discloses using graphical interfaces to display information, it does not explicitly disclose mapping each of the relational vectors to a map having at least 2 dimensions; presenting the map on a display device; and receiving a selection of a position on the map, wherein the position is converted to a new relational vector.
Reutlinger teaches mapping each of the relational vectors to a map having at least 2 dimensions (Reutlinger, p. 111 column 2 paragraph 2 “an efficient way for mapping vectors that are close to each other in input space onto contiguous locations in the output space.”; p. 112 column 1 paragraph 3 “Fig. 4 presents an application of SOM-based virtual screening for new kinase inhibitors [63]. The idea in this study was to map and cluster known drugs and lead compounds and a virtual combinatorial library on a 2D SOM.”); presenting the map on a display device (Reutlinger, Fig. 4 illustrating the chemical relationships visually); and 
receiving a selection of a position on the map, wherein the position is converted to a new relational vector (Reutlinger p. 112 paragraph 3 “The neuron containing the most combinatorial compounds coincides with a kinase “activity island” [66]. This particular cluster holds many of the reference inhibitors (seven-fold overrepresentation of kinase inhibitors compare to the background distribution), and it was therefore reasonable to assume similar targets for the combinatorial compounds. One candidate (compound 1) from the virtual library was actually synthesized and successfully tested in a CDK2 inhibition assay.” Where the selection is the activity island indicating a possible target.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Hsu (directed to designing chemical structures that can possess multiple intended chemical and physical properties by utilizing machine learning) and Reutlinger (directed to visualization of chemical space and compound distributions) and arrived at using the chemical visualization techniques of Reutlinger that can be managed by the system of Hsu. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. displaying the structures of interest for a visual relationship) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a visualization of chemical diversity and complementarity of compound).




Claim 2. Modified Hsu teaches the computer implemented method of claim 1, wherein each of the feature vectors is compressed into the relational vector by one or more hidden layers of a neural network (Hsu, [0011] “The method additionally includes evaluating the at least one chemical structure candidate to determine structural feature values and chemical property values of the at least one chemical structure candidate and performing, by the hardware processor, machine learning of a chemical structure predicting system based on the evaluated structural feature values and the evaluated chemical property values of the at least one chemical structure candidate.” Hsu teaches that machine learning is used and a neural network is one of a limited type of machine learning that can be applied and is considered an obvious variant as recited to one of ordinary skill in the art. See also, Reutlinger, p. 112 column 2 paragraph 1 “Several variations and extensions of Kohonen’s original SOM algorithm have been published and applied to drug discovery [71]. Such developments include self-organizing networks with an adapting grid size [72], cascaded SOMs [73], and hybrid neural networks [74,75].”).

Claim 3. Modified Hsu teaches the computer implemented method of claim 2, wherein the neural network is a stochastic neural network (Hsu, [0011] “The method additionally includes evaluating the at least one chemical structure candidate to determine structural feature values and chemical property values of the at least one chemical structure candidate and performing, by the hardware processor, machine learning of a chemical structure 

Claim 4. Modified Hsu teaches the computer implemented method of claim 1. Hsu does not explicitly disclose, but Reutlinger teaches further comprising synthesizing the new chemical structure (Reutlinger p. 112 paragraph 3 “The neuron containing the most combinatorial compounds coincides with a kinase “activity island” [66]. This particular cluster holds many of the reference inhibitors (seven-fold overrepresentation of kinase inhibitors compare to the background distribution), and it was therefore reasonable to assume similar targets for the combinatorial compounds. One candidate (compound 1) from the virtual library was actually synthesized and successfully tested in a CDK2 inhibition assay.” Where the selection is the activity island indicating a possible target.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Hsu (directed to designing chemical structures that can possess multiple intended chemical and physical properties by utilizing machine learning) and Reutlinger (directed to visualization of chemical space and compound distributions) and 

Claim 5. Modified Hsu teaches the computer implemented method of claim 1, wherein selection of the position on the 2 dimensional map is received from a user, and selection of a chemical and/or physical property is also received from the user. (Hsu, Fig. 2 illustrating the feedback process where further selections may be made from a user; [0065] “the at least one chemical compound candidate is evaluated to determine its chemical and physical properties. The data from this evaluation may then be input into the user interface 602 to enable machine learning by the system 600.” Hsu teaches that user input and interaction is part of the system and it is considered obvious to allow a user to aid in the selection of a grouping of interest from the maps of Reutlinger).



A system for generating new chemical compounds (Hsu, Abstract “A method and system are provided for predicting chemical structures.”, Fig. 6 illustrating system 600 for predicting chemical compound candidates), comprising: a display device (Hsu, Fig. 1 162); memory, wherein a data set of a plurality of chemical compounds for which a chemical or physical property is stored in the memory (Hsu, Fig. 1 122 124 108 110); a processor device (Hsu, Fig. 1 104), and incorporating the rejection of claim 1, claim 9 is rejected for the same reasons as detailed above.

Claim 10 contains limitations for a system which are similar to the limitations for the
method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 11 contains limitations for a system which are similar to the limitations for the
method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a system which are similar to the limitations for the
method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 16. Hsu discloses A non-transitory computer readable storage medium comprising a computer readable program for generating new chemical compounds, wherein the computer readable program when executed on a computer causes the computer to perform the steps of (Hsu, Abstract “A method and system are provided for predicting chemical structures.”; [0068] “The computer readable storage medium can be a tangible device that can 

Claim 17 contains limitations for a computer readable medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a computer readable medium which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a computer readable medium which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 20. Modified Hsu teaches the computer readable storage medium of claim 16. Hsu does not explicitly disclose, but Reutlinger teaches further comprising instructions for synthesizing the new chemical structure (Reutlinger p. 112 paragraph 3 “The neuron containing the most combinatorial compounds coincides with a kinase “activity island” [66]. This particular cluster holds many of the reference inhibitors (seven-fold overrepresentation of kinase inhibitors compare to the background distribution), and it was therefore reasonable to assume similar targets for the combinatorial compounds. One candidate (compound 1) from the virtual library was actually synthesized and successfully tested in a CDK2 inhibition assay.” Where the selection is the activity island indicating a possible target.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Hsu (directed to designing chemical structures that can possess multiple intended chemical and physical properties by utilizing machine learning) and Reutlinger (directed to visualization of chemical space and compound distributions) and arrived at using the chemical visualization techniques of Reutlinger that can be managed by the system of Hsu. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. displaying the structures of interest for a visual relationship) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a visualization of chemical diversity and complementarity of compound).


Allowable Subject Matter
Claims 6-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record do not teach or suggest “wherein the new relational vector includes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. David Koes, et al., “Enabling Large-Scale Design, Synthesis and Validation of Small Molecule Protein-Protein Antagonists,” PLoS ONE Volume 7 p.1-8 (2012) related to chemical and drug screening.
Connor W. Coley, et al., “A graph-convolutional neural network model for the prediction of chemical reactivity,” Chem. Sci 2019 related to using machine learning approach to predict reaction outcomes using attributed graphs to aid in the candidate predictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148